Citation Nr: 0927501	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-34 273	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had service from July 1944 to May 1946.  He died 
in July 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of his death in July 2006, the Veteran had 
been rated at 100 percent for less than 10 years.

2.  The Veteran was not service-connected at 100 percent 
until 1999 and he was discharged from service in 1946.

3.  The Veteran was not a prisoner of war.




CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for DIC under 38 U.S.C.A. 
§ 1318

Under section 1318, benefits are payable to the surviving 
spouse where it is shown that the veteran's death was not the 
result of willful misconduct, and he (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death; or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service; or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002).  

The implementing regulation is found at 38 C.F.R. § 3.22 
(2008) (as previously amended by 65 Fed. Reg. 3,388 (Jan. 21, 
2000), the effective date of the VA regulation prohibiting 
"hypothetical entitlement."  Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005).  The appellant's claim was received in 
2006; thus, such consideration is not warranted.

The Veteran was discharged from active duty in May 1946.  At 
the time of his death in July 2006 he was service connected 
for residual of thoracotomy, removal of left 4th rib, rated 
as 30 percent disabling, splenectomy rated as 20 percent 
disabling, and hairy cell leukemia with residual chronic 
fatigue, rated as 20 percent disabling.  The Board notes that 
although the leukemia was previously rated as 100 percent 
disabling from August 10, 1996 to July 31, 1999.  The 
disability rating was subsequently reduced, based on 
improvement shown in his condition, with the current 20 
percent evaluation in effect since August 1, 1999.  At the 
time of his death, the Veteran was also in receipt of a total 
disability rating based on individual unemployability (TDIU), 
which had also been effective since August 1, 1999.  

As such, the Veteran had been rated at 100 percent for 
approximately seven years, and therefore fails to meet the 10 
year requirement under 38 U.S.C.A. § 1318(b).  Moreover, he 
did not file a notice of disagreement with the May 2002 
rating decision which granted TDIU effective from August 1, 
1999, and no allegations have been raised that a clear and 
unmistakable error was made with regard to that rating 
decision, or any of the Veteran's rating decisions.  

In addition, there is no evidence showing the Veteran was a 
former prisoner of war and neither the appellant nor her 
representative have identified any other basis for granting 
this claim.  In essence, the facts of this case are not in 
dispute and the law is dispositive.  Accordingly, the claim 
will be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

That notwithstanding, the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  These circumstances include, but are 
not limited to applications requesting a benefit to which the 
claimant is not entitled as a matter of law.  38 C.F.R § 
3.159(d)(3).  In this case, the Board finds that all relevant 
facts have been properly and sufficiently developed, and 
indeed no other development is warranted because the law, and 
not the evidence, is dispositive in this case.  Sabonis 
supra.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless error.  See 
also Valiao v. Principi, 17 Vet. App. 229 (2003); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

The appellant is seeking service connection for the cause of 
the Veteran's death.

To establish service connection for cause of death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  

The Veteran died in July 2006 as a result of acute 
cardiovascular insufficiency and atherosclerotic coronary 
artery disease.  A significant condition contributing to 
death, but not resulting in the underlying cause was moderate 
aortic insufficiency.  At the time of his death, the Veteran 
was service-connected for residual of thoracotomy, removal of 
left 4th rib, rated as 30 percent disabling, splenectomy 
rated as 20 percent disabling, and hairy cell leukemia with 
residual chronic fatigue, also rated as 20 percent disabling.  

The appellant contends the Veteran's service-connected 
leukemia residuals contributed to the ultimate failure of 
vital organs.  On this point, she has submitted an opinion 
from the Veteran's treating physician, C.R.P, M.D., in which 
he opined that the Veteran's leukemia was an underlying 
factor in the cause of death.  

Therefore, in light of the appellant's contentions and the 
statement from the Veteran's former physician, the Board 
finds that a medical opinion, based on full review of the 
record and supported by stated rationale, is needed to fairly 
resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4)(i)(C) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board notes that medical records from the 
private physician for the year prior to the Veteran's death 
are not of record and the appellant did not respond to the 
RO's attempts to obtain them.  (See VA letter dated in 
January 2008).  The AMC/RO should make another attempt to 
obtain these treatment records as they may contain medical 
findings and other conclusions that might be determinative in 
the disposition of this claim.  Although the VA is required 
by statute and case law to assist appellants in the 
development of claims, the duty to assist is not always a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Clearly, therefore, it is incumbent upon the 
appellant to cooperate in any way that will facilitate the 
RO's efforts in developing her claim.  

The Board also notes that additional VCAA notice requirements 
may attach in the context of a claim for DIC benefits based 
on service connection for the cause of death.  Generally, 38 
U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 
U.S.C.A. § 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the VCAA letter provided to the appellant did 
not comply with these requirements.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should provide the 
appellant with specifically tailored 
notice of the information and evidence 
needed to establish a claim for service 
connection for the cause of the Veteran's 
death, as outlined by the Court in Hupp 
(cited to above).  In particular provide 
her with updated notice of what evidence 
has been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  Also, advise the 
appellant that an effective date will be 
assigned if DIC benefits are awarded, to 
include an explanation as to the 
information or evidence needed to 
establish such.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

2.  Ask the appellant to provide any 
medical reports, not already of record, 
pertaining to relevant post-service 
treatment dated at least one year prior 
to the Veteran's death or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on her behalf.  This 
evidence should include (but is not 
limited to) records from the private 
physician, Dr. C.R.P.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the appellant, it should so 
inform her and request that she submit 
it.  If these records are unavailable, do 
not exist, or further attempts to obtain 
them would be futile, document this in 
the claims file.  See 38 U.S.C.A. 
§ 5103A(b).

3.  The AMC/RO should arrange for the 
claims folder to be reviewed by a VA 
physician with appropriate expertise to 
determine the etiology of the Veteran's 
fatal cardiovascular insufficiency, 
atherosclerotic coronary artery disease 
and moderate aortic insufficiency.  The 
reviewing physician should note in his or 
her report that a review of the claims 
file was undertaken.  

Based on a review of historical records 
and generally accepted medical 
principles, the VA physician should 
provide a medical opinion, with adequate 
rationale, as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that,

 (a) the Veteran's fatal acute 
cardiovascular insufficiency and 
atherosclerotic coronary artery 
disease and moderate aortic 
insufficiency are etiologically 
related to his period of active 
service, or;

(b) any of the Veteran's service-
connected disabilities, specifically 
hairy cell leukemia with residual 
chronic fatigue, caused or 
contributed substantially or 
materially to his cause of death.  

In rendering the requested opinion, the 
physician must consider and address the 
Dr. C.R.P.'s statement (received by VA in 
October 2007).  If an opinion cannot be 
provided without resorting to mere 
speculation, it should be so stated, 
along with a discussion addressing why an 
opinion cannot be rendered.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the appellant an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


